Citation Nr: 18100108
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-03 191A
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Sleep apnea and acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), are remanded for additional development.
INTRODUCTION
The Veteran had honorable active duty service with the United States Army from July 1971 to November 1971.  The Veteran served as part of the Hawaii National Guard from November 1971 to May 1977.  The Veteran is a Vietnam Era Veteran.  
This matter is before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.
The June 2010 rating decision denied service connection for an ankle injury, sleep apnea, and PTSD.  The denial of service connection for the claimed ankle injury was upheld in the January 2013 Statement of the Case, and all issues listed on the Statement of the Case were listed on the Veterans February 2013 Form 9.  However, in communication with the Board, the Veterans representative asserted that the Veteran was appealing only the issues of service connection for sleep apnea and service connection for acquired psychiatric disorder, to include PTSD.  See Third Party Correspondence, dated February 2013.
The Veterans claim for PTSD has been expanded as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a service connection claim for a diagnosed psychiatric disability encompasses all psychiatric disabilities shown by the record, however diagnosed).  
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2018.  A transcript of the hearing is associated with the claims file.
The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
 
REMAND
The Veteran claims service connection for sleep apnea and an acquired psychiatric disorder, to include PTSD.  Although the Board sincerely regrets any delay that this may cause, further development is required prior to adjudicating these claims.
With regard to the Veterans claim for sleep apnea, the Board notes that there is no VA examination regarding the etiology of this disability.  The VA must provide an examination when the evidence shows: (1) A current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease; and (4) insufficient competent evidence of record for the VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board has considered the required elements in consideration of the Veterans claim for service connection for sleep apnea.  With regard to the first element, the Veteran has a diagnosis of sleep apnea for which he receives treatment.  See Hearing Transcript, dated January 2018; VA Treatment Records, dated March 2006.  As to the second element, the Veteran stated that he was exposed to burning elements during POW training during basic training.  See Hearing Transcript, dated January 2018.  The Veteran stated that this was when his sleep problem began.  He further relayed that his sleep problems related to the explosion that resulted in his hearing loss.  Id.; see Rating Decision, dated October 2004. 
There is insufficient competent evidence of record for the VA to make a decision regarding service connection in this case.  There is no opinion regarding the relationship of the Veterans sleep apnea during the appellate period and service.  As such, the Veteran should be scheduled for an appropriate VA examination to assess whether a causal link exists to his sleep apnea.
With regard to the Veterans claim for acquired psychiatric disorder, to include PTSD, the Veteran underwent a VA examination in December 2012.  The examiner found that the Veteran did not meet the criteria for PTSD under the DSM-IV.  The examiner further found that the Veterans stressor included incidents not related to service.  Finally, the examiner opined that it was less likely as not that the Veterans psychological disorder was caused by or aggravated by the Veterans service-connected tinnitus, asserting that while unpleasant, tinnitus is not a qualifying stressor for PTSD or any other mental health diagnosis.
Once VA decides that it is appropriate to provide a VA examination, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that this examination is inadequate for a number of reasons.  Id.  The examiner considered only the possibility of secondary service connection, and not for direct service connection.  To be adequate, a medical opinion should consider all raised theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Next, the VA examination did not consider all of the evidence.  The Veteran asserted that he had stressors from hostage training while in basic training.  See Hearing Transcript, dated January 2018; VA Treatment Records, May 2011; Private Treatment Records, dated January 2012.  He also submitted evidence of military hazing in Hawaii and a buddy statement corroborating his altered behavior after his return from basic training.  See Correspondence, dated December 2009; Correspondence, dated February 2012; Buddy Statement, dated February 2015.  However, none of this was addressed in the December 2012 VA examination.  A VA examination must consider all of the evidence of record to be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007).  As such, a new VA examination is required prior to adjudicating this claim.
The Veteran asserts that his in-service event for both claimed disabilities occurred during time of active service.  See Hearing Transcript, dated January 2018; DD-214.  However, the Board notes that the Veteran also has service in the Hawaii National Guard.  See Military Personnel Record.  As such, the Board finds that it is necessary to obtain records, and verify dates, of period of active duty for service (ACDUTRA) and inactive duty for service (INACDUTRA) prior to adjudicating these claims.
The matters are REMANDED for the following action:
1. Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records and private treatment records, with all necessary assistance from the Veteran.
All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
2. Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that the appropriate service entity verify the Veterans complete periods of active service, active duty, ACDUTRA, and INACDUTRA.  Associate the records obtained with the file.
If, for whatever reason, the aforementioned records are unable to be obtained and periods of service verified, this should be clearly documented in the file.
3. After undertaking the development listed above, to the extent possible, and any additional records are associated with the claims file, obtain an appropriate VA examination for the Veterans sleep apnea from an appropriate medical professional.  The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:
Is it as likely as not (a fifty percent probability or greater) that the Veterans sleep apnea was caused by the Veterans active service, to include the reported hostage training, or is otherwise caused by an illness or injury incurred during periods of ACDUTRA, or an injury incurred during periods of INACDUTRA?
It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiners attention is invited to the Veterans statements concerning the onset of his/her claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veterans reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).
The examiner is reminded that the term as likely as not does not mean within the realm of medical possibility, but rather that the evidence of record is evenly divided that, in the examiners expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
4. After undertaking the development listed in steps 1 and 2 above, to the extent possible, and any additional records are associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disability, to include depressive disorder and PTSD.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.
a.  The examiner must provide diagnoses of all current acquired psychiatric disabilities and any diagnosed psychiatric disabilities during the appeal period.  The examiner should specifically address the October 2014 record showing a diagnosis of PTSD.
b.  If the Veteran is currently diagnosed with PTSD, the examiner should specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that that PTSD is related to an in-service stressor.
c.  If the Veteran is currently diagnosed with PTSD, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the PTSD is caused by or aggravated by the Veterans service-connected tinnitus.
d.  The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any other diagnosed psychiatric disability was related to the claimed in-service incident(s) or is otherwise attributable to service, an injury or illness incurred during periods of ACDUTRA, or an injury incurred during periods of INACDUTRA.
e.  The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any other diagnosed psychiatric disability was caused by or aggravated by to the Veterans service-connected tinnitus.
It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiners attention is invited to the Veterans statements concerning the onset of his/her claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veterans reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).
The examiner is reminded that the term as likely as not does not mean within the realm of medical possibility, but rather that the evidence of record is evenly divided that, in the examiners expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.










Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond. 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel

